
	

113 HR 2044 IH: To prohibit the use, production, sale, importation, or exportation of any pesticide containing atrazine.
U.S. House of Representatives
2013-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2044
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2013
			Mr. Ellison (for
			 himself, Mr. DeFazio,
			 Mr. Grijalva,
			 Ms. McCollum,
			 Mr. Moran, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committees on Energy and
			 Commerce, Ways and
			 Means, and Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use, production, sale, importation, or
		  exportation of any pesticide containing atrazine.
	
	
		1.FindingsCongress finds the following:
			(1)Atrazine, a weed-killing pesticide, is the
			 most widely used herbicide in the United States. The United States annually
			 uses 65,000,000 to 80,000,000 pounds of atrazine.
			(2)The toxicity of atrazine is well documented
			 and has shown to have adverse endocrine effects in amphibians, mammals, and
			 humans. There is evidence that atrazine exposure is associated with small birth
			 weight, abnormal development of the gut wall in infants, and spontaneous
			 abortions. In laboratory mammals, exposure is associated with abnormal
			 reproductive system development, impaired prostate gland formation, and
			 abnormal breast tissue development. In aquatic wildlife, exposure is associated
			 with abnormal reproductive system development, impaired reproduction, and
			 impaired immune system function.
			(3)The United States
			 Fish and Wildlife Service acknowledges that atrazine may have potential adverse
			 effects on fish, such as organ tissue disease, disruption to the endocrine and
			 olfactory systems, and reduced reproductive function.
			(4)The United States Geological Survey found
			 atrazine in approximately 85 percent of stream waters and 40 percent of all
			 ground water samples from agricultural areas tested. The United States
			 Geological Survey has found that atrazine has the highest frequency of
			 detection of all pesticides in agricultural streams, and the highest frequency
			 of detection of all herbicides in urban streams. According to data from the
			 Environmental Protection Agency Ecological Watershed Monitoring Program, the
			 surface water sampled in the Midwestern and Southern United States suffers from
			 pervasive atrazine contamination. Sampling of watersheds between 2004 and 2006
			 showed that all 40 watersheds tested had detectable levels of atrazine, and 25
			 watersheds had average concentrations above 1 ppb. While these average elevated
			 concentrations of atrazine are worrisome, high peak concentrations may also be
			 dangerous. Nine watersheds had at least one sample showing levels above 50 ppb,
			 and four watersheds had levels above 100 ppb.
			(5)According to data from the Environmental
			 Protection Agency Atrazine Monitoring Program, high levels of atrazine are also
			 evident in drinking water systems. More than 90 percent of the samples taken in
			 139 water systems had measurable levels of atrazine in both 2003 and 2004.
			 Three systems had annual averages exceeding 3 ppb.
			(6)In 1991, Germany
			 and Italy banned the use of atrazine. In 2003, European regulators announced a
			 ban on the pesticide throughout the European Union.
			(7)The Department of
			 Agriculture estimates that a ban on atrazine would result in crop losses of
			 only 1.19 percent and decrease corn acreage by only 2.3 percent. Since banning
			 atrazine nearly 20 years ago, both Italy and Germany have not experienced a
			 reduction of corn productivity or total acreage of land in production.
			2.Atrazine
			 prohibitionNotwithstanding
			 any other law, the use, production, sale, importation, or exportation of
			 atrazine or an atrazine product is prohibited.
		3.EnforcementAny person who violates section 2 shall be
			 fined under title 18, United States Code, or imprisoned not more than 2 years,
			 or both.
		4.DefinitionsIn this Act:
			(1)AtrazineThe term atrazine or
			 active ingredient atrazine refers to the pesticide chemical
			 2-chloro-4-ethylamino-6-isopropylamino-1,3,5-triazine.
			(2)Atrazine
			 productThe term
			 atrazine product means any pesticide containing the active
			 ingredient atrazine, as identified on the Environmental Protection Agency
			 registered label, either alone or in a combination with other
			 pesticides.
			
